Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-18, in the reply filed on 06-16-2021 is acknowledged.
Claims 1-14 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06-16-2024.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “H” has been used to designate both height of the cylinder and hot fluid source.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 8a, 8b, 8c (p. 8, lines 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “M” (throughout the figures); “28” (Fig. 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On page 7, line 7, it appears “housing 2” should read --housing 10--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lush ‘724 (US 3,650,724).
Regarding claim 15, Lush ‘724 teaches a method of tempering a glass object (column 1, lines 31-36) comprising:
heating the glass object (column 8, lines 42-57; column 10, lines 51-55 and 61-65; column 11, lines 30-34 and 54-58)
cooling the glass object (column 11, lines 30-34 and 58-61)
turning the glass object during heating of the glass object (column 6, lines 5-8, 16-21, 60-61, and 69-70; column 8, lines 64-68; column 10, lines 51-55 and 61-65; column 11, lines 35-36 and 44-47; Figs. 1A, 2, 23, 29).
Regarding claim 16, Lush ‘724 further teaches turning the glass object during the cooling of the glass object (column 11, lines 30-36, 44-47, and 58-61; Fig. 29).
Regarding claim 17, Lush ‘724 further teaches:
the heating comprises heating the glass object until the glass object reaches a softening phase (column 10, lines 51-55 and 61-65; column 11, lines 54-58)
the turning of the glass object is performed to counteract an effect of gravitational forces on the glass object when the glass object is heated to a softening phase (wherein bodies rotating around a center, as in Lush ‘724, are acted on by centrifugal force in a 
Regarding claim 18, Lush ‘724 further teaches the turning comprises rotating the glass object or transporting and turning the glass object along a path (column 6, lines 5-8, 16-21, 60-61, and 69-70; column 8, lines 64-68; column 10, lines 51-55 and 61-65; column 11, lines 35-36 and 44-47; Figs. 1A, 2, 23, 29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ERIN SNELTING/Primary Examiner, Art Unit 1741